227 F.2d 332
Percy William HERMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 7089.
United States Court of Appeals Fourth Circuit.
Argued Nov. 7, 1955.Decided Nov. 9, 1955.

Percy William Herman, pro se.
James R. Moore, First Asst. U.S. Atty., Richmond, Va.  (L. S. Parsons, Jr., U.S. Atty., Norfolk, Va., on brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
This is an appeal from an order denying a motion under 28 U.S.C. § 2255 to vacate and set aside the judgment and sentence of the court below affirmed by this court in Herman v. United States, 4 Cir., 220 F.2d 219.  The motion raised no questions which were not fully considered on the appeal from the judgment and sentence.  Furthermore, the grounds of the motion were matters which could have been presented only by appeal and not by motion under 28 U.S.C. § 2255.


2
Affirmed.